Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-21-2002

Beeghley v. Beeghley
Precedential or Non-Precedential:

Docket 99-1430




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"Beeghley v. Beeghley" (2002). 2002 Decisions. Paper 194.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/194


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                   NOT PRECEDENTIAL

                  UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT


                              No. 99-1430


                       BARBARA J. BEEGHLEY,

                                       Appellant

                                  v.

               JOHN L. BEEGHLEY; LAURA L. BEEGHLEY


         On Appeal from the United States District Court
             for the Eastern District of Pennsylvania
                  (D.C. Civil No. 98-cv-05527)
              District Judge: Hon. J. Curtis Joyner


            Submitted Under Third Circuit LAR 34.1(a)
                          March 8, 2002

           Before: SCIRICA and COWEN, Circuit Judges,
   RESTANI*, Judge, United States Court of International Trade

                    (Filed:      March 21, 2002)

                         _______________

                             OPINION
                         _______________


*Honorable Jane A. Restani, Judge, United States Court of International
Trade, sitting by
designation.
COWEN, Circuit Judge
     In this post-divorce case, we are presented with a challenge to a
sanctions order of
the District Court precluding Plaintiff/Appellant Barabra J. Beeghley
("Plaintiff") from
any further filings with the District Court. Also presented is the issue
of a wife's right to
retirement fund assets after the former spouse has filed for bankruptcy.
Because we
conclude that the District Court's order preventing Plaintiff from further
filings was
overbroad and undertaken without sufficient notice, we will vacate that
order and remand
the matter for further review. In addition, we will remand the retirement
fund issue to the
District Court so that the Court may more fully analyze the substantive
merits of that
question.
                                I.
     The procedural history of this case is extremely long and prolix.
The case
originated as a divorce-related matter in Delaware Family Court in 1995.
For the past
seven years, the parties have engaged in an endless stream of responsive
motions and
(sometimes duplicative) filings. For the sake of clarity, we will recite
only those facts
and procedural events necessary for the proper disposition of the precise
issues presented
in this appeal.
     Plaintiff and Defendant/Appellee John Beeghley ("Defendant") were
married in
1976 and divorced in 1993. Defendant thereafter married
Defendant/Appellee Laura
Beeghley. On November 7, 1995, the Family Court of the State of Delaware
ordered that
Defendant pay $1,500 per month alimony to Plaintiff. The Court also held
that Plaintiff's
interest in Defendant's retirement funds (e.g., Savings Investment Plans
and Tax Reform
Stock Ownership Plans) would be split 60% to Plaintiff and 40% to
Defendant. The
Court directed the parties to prepare and submit a Qualified Domestic
Relations Order
("QDRO") under the provisions of 29 U.S.C.   1056. Approximately two
years later, the
Family Court found Defendant in civil contempt for failing to obey the
alimony order and
ordered Defendant to pay Plaintiff $17,000.
     On February 26, 1997, Defendant filed a petition in bankruptcy in the
Eastern
District of Pennsylvania. The filing of the bankruptcy stayed Defendant's
legal
obligation to pay alimony arrears without further order of the court.
Thereafter, the
Bankruptcy Court enjoined Plaintiff from making any further filings in the
case without
Court permission. Plaintiff filed a number of appeals from the bankruptcy
case to the
United States District Court for the Eastern District of Pennsylvania.
These appeals were
either dismissed or consolidated with the present appeal. Among the
issues raised in the
appeals was the contention that she had an interest in Defendant's
retirement assets that
was not dischargeable in bankruptcy.
     On April 27, 1999, the District Court held a hearing on the merits
and addressed
numerous motions of both parties, including a motion by Defendant for
sanctions against
Plaintiff pursuant to Federal Rule of Civil Procedure 11. The day after
that hearing, it
entered an order enjoining Plaintiff from filing any further papers in the
case without
Court permission or initiating any further action in the District Court
without such
permission. The District Court denied Plaintiff's requested relief
regarding her alleged
interest in Defendant's retirement funds. This appeal followed.
                               II.
     We review the order of the District Court which restricted further
filings in the
District Court for abuse of discretion. Brow v. Farrelly, 994 F.2d 1027,
1032 (3d Cir.
1993). Plaintiff contends that the District Court's order enjoining her
from further filings
was improper since it was entered without adequate prior notice. The
record does not
reflect that Plaintiff was on notice and should prepare to defend against
the all-inclusive
and broad order enjoining all filings in the District Court. At most,
Plaintiff was on
notice to defend against Rule 11 sanctions. Plaintiff was not given
sufficient notice that
such a sweeping and all-inclusive sanction would be imposed by the
District Court.
Adequate notice must be given to protect a party's basic right to due
process of law. See,
e.g., Simmerman v. Corino, 27 F.3d 58, 64 (3d Cir. 1994); Brow, 994 F.2d
at 1038;
Gagliardi v. McWilliams, 834 F.2d 81-83 (3d Cir. 1987).
     In addition, the order enjoining Plaintiff from further District
Court filings was
significantly overbroad given the facts of this case. We construe the
language of the
order to mean that Plaintiff is permanently forbidden from filing anything
whatsoever on
any matter in the Eastern District of Pennsylvania without express Court
permission. In
this respect, the order unquestionably went too far. An order enjoining
future court
filings should be tailored to the circumstances giving rise to the
sanction and, absent
special circumstances, should be limited to filings arising from the same
substantive
matters that are before the District Court. See Brow, 994 F.2d at 1039;
Chipps, 882 F.2d
at 72-73.
                               III.
     Plaintiff also appeals the confirmation of the bankruptcy plan
insofar as it purports
to discharge her interest in the retirement funds of her former husband.
She asserts that
her interest in such a fund is nondischargeable. See Gendreau v.
Gendreau, 122 F.3d 815
(9th Cir. 1997). The propriety of this claim was not ruled on by the
District Court. We
express no opinion concerning the resolution of this matter, only that the
issue be
recognized and fully explicated.
                               IV.
     For the foregoing reasons, we will vacate those parts of the order
entered on April
28, 1999 that: (1) sanction Plaintiff; and (2) deny her requested relief
regarding only the
retirement fund discharge issue. All other portions of the order remain
in effect. The
matter is remanded to the District Court to freshly address the question
of sanctions and
to rule on the merits of the retirement fund dischargeability question.

TO THE CLERK:

     Please file the foregoing opinion.

                                                             /s/ Robert E.
Cowen
                             United States Circuit Judge